Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions “Fund Service Providers”, “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Miscellaneous Information - Independent Registered Public Accounting Firm” in the Statement of Additional Information, and to the incorporation by reference of our report dated July 27, 2011 on the May 31, 2011 financial statements of the Guggenheim Canadian Energy Income ETF (formerly Claymore/SWM Canadian Energy Income Index ETF), Guggenheim China Real Estate ETF (formerly Claymore/ AlphaShares China Real Estate ETF), Guggenheim China Small Cap ETF (formerly Claymore/AlphaShares China
